Citation Nr: 1708308	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-50 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Regional Office (RO) of the Department of Veterans' Affairs (VA).  The issue was remanded in June 2012, August 2014, and March 2016 for further development. 

The Veteran testified at a travel board hearing in June 2011.  A transcript of the hearing is of record. 


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's hypertension was caused or aggravated by his service-connected obstructive sleep apnea. 


CONCLUSION OF LAW

The criteria for an award of service-connection for hypertension, as secondary to service-connected OSA have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service-Connection

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App.  509, 512 (1998).

Analysis

The Veteran alleges that his hypertension is secondary to his service connected obstructive sleep apnea (OSA).  The Veteran has met the first two prongs of the analysis for secondary service-connection.  The Veteran was diagnosed with hypertension in 2002; satisfying the first prong.  The Veteran was service-connected for OSA in April 2008; thus satisfying the second prong in the analysis.  Therefore the case turns on whether there is a nexus between the Veteran's service-connected OSA and his current hypertension disability.

The Veteran underwent a VA examination for hypertension in December 2008.  The examiner opined that the Veteran's hypertension was not related to his OSA.  In issuing this opinion the examiner noted that the Veteran had several risk factors for developing hypertension including: obesity, and a history of both tobacco and alcohol abuse. 

The Veteran substantiated his contention by submitting a June 2011 correspondence from Dr. M.D.  Dr. M.D.  stated that the Veteran had multiple medical conditions were all interrelated, and that these included hypertension.  The Veteran also submitted correspondence from Dr. C.R.  Dr. C.R.  noted that the Veteran's diagnoses included hypertension, diabetes, depression and hyperthyroidism.  He stated that obstructive sleep apnea is a known cause of hypertension and since the Veteran was discharged from the military with OSA, it is realistic that his apnea could have contributed to the development of his hypertension.

The Board remanded the claim in June 2012, finding the previous VA examination was inadequate.  The Board noted that the examiner did not give an opinion as to whether the Veteran's service-connected sleep apnea aggravated the Veteran's hypertension. 

The Veteran underwent another VA examination in August 2012.  The examiner acknowledged a study from Johns Hopkins' which found that due to stress caused by low oxygen, high carbon dioxide, and lack of quality sleep, can cause the walls of the blood vessels become stiff.  The study noted that when this occurs a person is placed at an increased risk for cardiovascular disease, like hypertension.  However, the examiner then concluded that research has not established a strong relationship between hypertension as a result of sleep apnea. 

Additionally, the VA examiner considered the opinions of the private physicians and the 2008 VA examiner.  The examiner concluded that he supported the 2008 VA examiner's opinion about the Veteran's risk factors and based on the review of the Veteran's service medical records.

Consequently, the Board finds that the evidence is at least in equipoise with regards to secondary service-connection, on a causation basis.  38 C.F.R. § 3.310 (a).  The Veteran prevails as to his claim for secondary service-connection for hypertension, with application of the benefit of the doubt in his favor.  38 U.S.C.A. § 5107.

The Board finds that the Veteran's service-connected OSA caused his hypertension and thus a grant of secondary service-connection is warranted.


ORDER

Entitlement to service connection for hypertension secondary to OSA is granted. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


